Citation Nr: 0422592	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
residuals of a spinal cord injury, C6-T2, with loss of use of 
the feet.

2.  Entitlement to restoration of a 100 percent rating for 
neurogenic bowel.

3.  Entitlement to restoration of a 20 percent rating for 
loss of motor function, middle and lower chest, residuals of 
a spinal cord injury, C6 to T2.

4.  Entitlement to restoration of a 20 percent rating for 
bladder dysfunction.

5.  Entitlement to restoration of 20 percent for loss of 
sexual function.

6.  Entitlement to restoration of special monthly 
compensation benefits on the account of loss of use of a 
creative organ.

7.  Entitlement to restoration of special monthly 
compensation benefits on the account of loss of use of both 
feet.

8.  Entitlement to restoration of special monthly 
compensation benefits equal to M plus K.

9.  Entitlement to annual clothing allowance benefits.  


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. B. G.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had verified honorable active service from June 
1974 to April 1979.

This appeal arises from June 1997 and March 1998 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that proposed and 
reduced the disability evaluations shown on page 1 of this 
decision.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for restoration of previous disability 
ratings.

The veteran testified before an RO hearing officer in October 
1997.  The veteran and a witness testified at a 
videoconference before the undersigned Veterans Law Judge in 
January 2000.   

This case was previously before the Board in December 2000.  
At that time the Board characterized one of the issues as 
entitlement to restoration of a 100 percent rating for 
residuals of a spinal cord injury, C6-T2, with loss of use of 
the feet, each foot currently rated as 10 percent disabling.  
In December 1980, the RO granted service connection for 
residuals of spinal cord injury, C6 to T2 level with loss of 
use of both feet, rated 100% disabling.  The March 1998 
rating action determined that the veteran had not loss the 
use of his feet and confirmed the 100 percent rating in 
effect for residuals of a spinal cord injury, C6-T2.  The RO 
further determined that any disability involving the feet was 
included in the 100% rating for residuals of a spinal cord 
injury, C6-T2.  Accordingly, the issues are as stated on the 
title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In June 2001 letter in which the RO notified the veteran of 
the VCAA is inadequate.  This letter notified the veteran of 
the evidence necessary to establish service connection for a 
disability.  As such, the June 2003 letter is not sufficient 
to satisfy the requirements of the VCAA.  Accordingly, 
further development in this area is required.  

This case was previously before the Board in December 2000 at 
which time the case was remanded to the RO for additional 
development.  The Board, in part, requested that the veteran 
be examined by a neurologist to determine whether the veteran 
had loss the use of his feet.  

Under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(a)(2), loss 
of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance and 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  For instance, extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of a lower extremity by 3.5 inches or more, will constitute 
loss of use of the foot.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot. 38 C.F.R. §§ 3.350(a)(2), 
4.63.  .

In the Remand the Board informed the examiner that factors to 
be considered included whether the acts of balance and 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  There was apparently an 
error in the transmittal of this information to the examiner.  
The VA examiner in June 2002 indicated that the Remand 
requested that consideration should include whether the acts 
of "balance for posture" could be accomplished equally well 
by an amputation stump with prosthesis.  In view of this 
confusion additional action is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

During the veteran's videoconference hearing before the 
undersigned Veteran's Law Judge the veteran indicated that he 
received treatment at the VA medical Center in Tampa, to 
include testing at the urological clinic.  These treatment 
records should be obtained.  

In a November 2000 rating action, the RO denied entitlement 
to annual clothing allowance benefits.  The veteran submitted 
a notice of disagreement (NOD) in January 2001.  The RO has 
not issued a statement of the case (SOC).  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that an unprocessed notice of disagreement should be 
remanded, rather than referred, to the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied. See also 38 C.F.R. § 3.159 
(2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should request the VA medical 
facility in Tampa to furnish copies of 
the outpatient records covering the 
period from 1997 to the present and the 
VA medical facility in Daytona Beach to 
furnish copies of the outpatient records 
covering the period from January 2001 to 
the present.

2.  The RO is requested to forward the 
claims folder to the VA neurologist who 
conducted the June 2002 VA examination 
for an addendum (if unavailable to 
another VA neurologist).  Request the 
examiner in the addendum to render an 
opinion as to whether the veteran has 
lost the use of his feet.  The examiner 
should be informed of the following 
factors to be considered.  

Loss of use of a foot will be held to 
exist when no effective function remains 
other than that which would be equally 
well served by an amputation stump at the 
site of election below the knee with use 
of a suitable prosthetic appliance.  The 
determination will be made on the basis 
of the actual remaining function, whether 
the acts of balance and propulsion could 
be accomplished equally well by an 
amputation stump with prosthesis.  For 
instance, extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of a lower 
extremity by 3.5 inches or more, will 
constitute loss of use of the foot.  
Complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent foot drop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve will be 
taken as loss of use of the foot.

A complete rational for any opinion 
expressed should be included in the 
report.  

2.  The RO should furnish the appellant 
and his representative a statement of the 
case regarding the issue of entitlement 
to a clothing allowance.  He should be 
informed of the requirements necessary to 
perfect an appeal.  The RO is informed 
that this issue is not before the Board 
until the veteran perfects a timely 
substantive appeal.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




